Citation Nr: 1328619	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-39 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right foot disorder, claimed as trench foot.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to October 1979 and from May 1981 to May 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing held in April 2013, before the undersigned Veterans Law Judge at the Denver RO.  The transcript from that hearing has been associated with the Veteran's physical claims folder and reviewed.  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a right foot disorder, claimed as trench foot has been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  The reopened claim of entitlement to service connection for this disability is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in August 2006, service connection for trench foot was denied on the basis that it neither occurred in, nor was caused by, service.  

2.  Evidence received since the August 2006 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a right foot disorder.  



CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right foot disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In this case, with regard to the claim to reopen, the Board is granting in full that benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist as it pertains to this issue, such error was harmless and will not be discussed.


Law and Analysis

In August 2006, the RO denied service connection for trench foot on the basis that it neither occurred in, nor was caused by, service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2012).

In December 2007, the Veteran filed an informal claim, seeking to reopen the matter.  The current appeal arises from the RO's April 2008 rating decision that found new and material evidence had not been received sufficient to reopen the claim of entitlement to service connection for trench foot.  Regardless of the RO's action, however, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The underlying claim, service connection, may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology. 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the theory of continuity of symptoms under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that trench foot is not a chronic condition under 38 C.F.R. § 3.309(a).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The evidence of record at the time of the last final denial of service connection for a right foot disorder, claimed as trench foot in August 2006 consisted of service treatment and post-service treatment records.  In denying the Veteran's claim, the RO basically found that there was no evidence that the claimed condition existed.  The RO also noted that the treatment for the Veteran's current right foot disorder, diagnosed as diabetic neuropathy, was not related to any in-service treatment. 

Since the August 2006 rating decision, newly-received evidence includes a lay statement from the Veteran's ex-wife indicating that the Veteran had problems with his feet shortly after returning from Germany in 1984.  She indicated that the Veteran was told by VA medical providers that he had trench foot, which was common problem caused by being out in the field with wet feet and without a change of boots or socks.  She also stated that the Veteran was instructed to wear only white socks, which he was to change every four hours.  He was also told to change his shoes twice a day.  See Notarized Lay Statement from C. Finch, received in August 2009.  Newly-received evidence also includes the Veteran's testimony from the April 2013 hearing.  

The statement from the Veteran's ex-wife is new, in the sense that it was not of record when the RO last adjudicated the claim.  The statement, which is presumed credible per Justus, is also material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty-evidence that was not of record at the time of the last prior final decision in August 2006.  The Veteran's personal testimony similarly provides a greater insight to the types of symptoms the Veteran was experiencing as a result of his military activities as well as the recommended treatment of those symptoms.  Per the criteria of Shade, the new evidence is material.  

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim for further development.


ORDER

New and material evidence having been received, the claim for service connection for a right foot disorder is reopened.  To this extent only, the appeal is granted.




REMAND

The Veteran maintains that he developed trench foot during service and that he has had right foot problems since then, which he is competent to report.  See April 2013 hearing transcript.  

Service treatment records are replete with references to a range of right foot related problems, including blisters, swelling, pain, ulcerations, tenderness, inflammation, and numbness.  In February 1983, tissue from the Veteran's right foot was excised as a result of soft calluses secondary to a right posterior heel infection.  

The Veteran reports that he received additional treatment for right foot problems following his release from active duty.  See VA Form 21-4138, Statement in Support of Claim, received in April 2006.  However the claims folder is devoid of any treatment records or other medical documents pertaining to the right foot until February 2006, when he began fairly regular treatment for diabetic foot ulcers.  Other records show treatment of the Veteran for osteomyelitis and peripheral neuropathy.  The records from 1985/86 should be requested.

In this case, the medical record as it stands is inadequate for the purpose of rendering a fully informed decision as to this claim.  The evidence of record does not necessarily provide a clear picture of any relationship between the Veteran's current right foot problems and his active service, to include, as alleged by the Veteran, to be the result of trench foot.  There is no medical opinion that addresses the etiology of the Veteran's claimed right foot disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, an indication that a current disability may be associated with service is a low threshold. 

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to treatment or evaluation of his right foot disorder.  The Board is particularly interested in records of any such treatment that the Veteran may have received at the VA Medical Center in Denver, Colorado in 1985 or 1986.

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  Then, schedule the Veteran for a VA examination to determine the onset and etiology of his current right foot disorder.  The claims file must be made available to the examiner for review of the case, and the examination report should include a notation to the effect that this record review took place.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  

After examining the Veteran and reviewing relevant evidence in the file, the examiner should clearly identify any right foot disorder(s) found.

For each right foot diagnosis made, the examiner should opine as to: is at least as likely as not (a degree of probability of 50 percent or higher) that it was incurred or otherwise had its onset during the Veteran's period of active duty?  In answering this question, the examiner should address the Veteran's in-service treatment for episodes of right foot symptomatology as the possible onset of, or precursor to, any current right foot disorder during service.  The examiner should acknowledge and discuss any of the Veteran's statements asserting continuity of right foot problems since service.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) concerning his right foot problems since service.

The basis for the conclusions reached should be stated in full.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service connection issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the most recent supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


